DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        MARIELA A. BORRELLO,
                              Appellant,

                                      v.

               THE PLANTATION CLUB ASSOCIATION, INC.,
                             Appellee.

                                No. 4D21-3604

                           [November 23, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE19-025663.

   Mariela A. Borrello, Plantation, pro se.

   Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                            *          *          *

    Not final until disposition of timely filed motion for rehearing.